        Case 2:21-cv-00030-JM-JJV Document 39 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JARELL D. TERRY                                                                       PLAINTIFF
ADC #149998

v.                            CASE NO: 2:21-cv-00030-JM-JJV
JAMES DYCUS, et al.                                                               DEFENDANTS

                                                ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s claims against Defendant Barnett are dismissed without prejudice for

failure to state a claim on which relief may be granted and as not properly joined.

       2.      Defendant Barnett is dismissed from this action.

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 27th day of July 2021.



                                                     ____________________________________
                                                       UNITED STATES DISTRICT JUDGE
